DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed on 2/9/22 has been accepted and entered.  Accordingly, Claims 1, 4 and 17 are amended.  Claims 2, 3 and 6 are cancelled. 

Response to Arguments
	Applicants arguments with respect to claims 1, 4 and 17 in conjunction with amendments “wherein identifying an amount of isolation between the at least pair of antennas includes making a closed loop determination between the different antennas being used by each of the different radio access technologies as part of the dual carrier operation; wherein making a closed loop determination includes transmitting a signal via a first one of the at least pair of antennas using the associated radio access technology, and receiving the transmitted signal via a second one of the at least pair of antennas, wherein the identified amount of isolation is a function of a signal strength of the signal being transmitted and a signal strength of the signal being received; and wherein when a signal path associated with the second one of the at least pair of antennas includes a diplexer, the signal path includes a selectively enabled bypass switch coupled across the diplexer, wherein the bypass switch is enabled to provide a shunt path across the diplexer, when a closed loop determination is being made” have been fully considered and are persuasive.  Therefore the rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter

Claims 1, 4-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks along with amendments filed “wherein identifying an amount of isolation between the at least pair of antennas includes making a closed loop determination between the different antennas being used by each of the different radio access technologies as part of the dual carrier operation; wherein making a closed loop determination includes transmitting a signal via a first one of the at least pair of antennas using the associated radio access technology, and receiving the transmitted signal via a second one of the at least pair of antennas, wherein the identified amount of isolation is a function of a signal strength of the signal being transmitted and a signal strength of the signal being received; and wherein when a signal path associated with the second one of the at least pair of antennas includes a diplexer, the signal path includes a selectively enabled bypass switch coupled across the diplexer, wherein the bypass switch is enabled to provide a shunt path across the diplexer, when a closed loop determination is being made” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior art found is as follows:
Elad et al US (20200260462) teaches STAs that determine preferred RUs to be allocated for Wi-Fi transmissions that will not be interfered by/interfere with ATM communications. The STAs transmit the preferred RUs in a message (e.g., a resource allocation preference request (RAPR)) to an AP for communication scheduling based on the preferred RUs. In some examples, if a STA's ATM modem is currently active, the STA can determine that the RUs nearest the frequencies used by the ATM modem include a higher noise floor than the RUs furthest from the frequencies used by the ATM modem. In 
Chen et al US (20120207032) teaches if isolation continues to degrade below the second threshold, then the Bluetooth bandwidth is checked against a third threshold (410). If the Bluetooth bandwith utilization is relatively low, then the Wi-Fi can operate in time division coexistence mode (step 412) since BT and Wi-Fi performance are still acceptable. However, if the Bluetooth bandwidth utilization exceeds the third threshold then Wi-Fi transmit power is reduced on one or more chains (transmit antenna 0, 1, 2) according to predetermined gain parameters (-a, -b, -c). Similarly, if the BT transmission power is high, and Wi-Fi operation is compromised, BT transmit power will be reduced, and the devices remain in concurrent operation without the need for prior art "time sharing".
Tikka et al US (20120062431) teaches a control signal is used for closed-loop control of the antenna tuner. By subjecting the antenna tuner to closed-loop control, the matching of the first antenna to the first signal path is altered and optimized. The controller receives and processes information from both detectors in this case. The first measured value is ascertained previously, directly by the first detector as a measure of the power reflected by the first antenna. As the second value used for generating the control signal, the signal from the first detector is compared with the signal from the second detector by means of a comparator, a measure of the isolation is obtained therefrom and a correction value is generated. The control signal is then formed from a combination of the correction value and the signal from the detector arranged in the active signal path.
None of these references taken alone or in any reasonable combination teach the claims as amended in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478